Citation Nr: 0420554	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable disability rating for shaved 
corn on the right fifth toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the Army from February 1988 to June 1988.  He subsequently 
served on active duty in the Army from August 1991 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's right fifth toe disability is currently 
manifested by a 1.5 cm healed surgical incision, lack of full 
mobility, slight deviation outwards away from the other four 
toes of the right foot, an intact neurological examination, 
chronic pain by history and complaints of weakness, stiffness 
and swelling.


CONCLUSION OF LAW

The criteria for a 10 percent rating for a residual scar from 
a shaved corn on the right fifth toe have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.20, 4.27, 4.71a, Diagnostic Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In an April 2002 letter, the RO explained the requirements 
for establishing an increased rating for a service-connected 
disability, and explained that it would obtain VA records, as 
well as records from private physicians, other agencies, or 
employment records, if the appellant provided sufficient 
information to request them.  In addition, the August 2003 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
the appellant with all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice in April 2002, prior to the January 
2003 rating decision at issue here, such that there is no 
conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b).  Pelegrini, slip op. at 11.
 
In this case, although the April 2002 VCAA letter did not 
specifically advise the veteran to provide all pertinent 
evidence, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The letter specifically identified 
certain evidence that the RO would secure.  The RO also asked 
the veteran to identify any other private, VA or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asked the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, should a defect in notice 
be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains VA medical examinations, service medical and 
personnel records.  38 U.S.C.A. § 5103A.  
The RO's actions have complied with VA's duty to assist the 
veteran with the development of his claim.  Therefore, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

In 1995, the veteran was initially awarded a noncompensable 
disability evaluation under Diagnostic Code 7899-7819 for his 
service-connected shaved corn of the right fifth toe.  The 
veteran now contends that the toe disorder is more disabling 
than currently evaluated.

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for the residuals 
of a right fifth toe disorder, the Board observes that 
disability evaluations are determined by the application of a 
schedule of ratings which are based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.20 (2003).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. §§ 4.7 (2003).

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. 
§ 4.40 (2003).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca, supra.  
As regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination and pain on movement.  38 C.F.R. § 4.45(f) 
(2003). 

The veteran's separation examination noted history of a 
shaved corn on the veteran's right fifth toe.  The original 
rating on appeal assigned an initial noncompensable rating 
under 38 C.F.R. § 4.118 (2003), Diagnostic Code 7899-7819.  A 
rating under Diagnostic Code 7899-7819 appropriately 
recognized the nature of the veteran's right fifth toe 
injury, which necessarily involved shaving of the skin.  
Based on the medical findings of the October 2002 VA 
examination, however, the Board finds Diagnostic Code 5284, 
other foot injuries, to be a more appropriate diagnostic code 
under which to rate the veteran's residuals of a right fifth 
toe injury.  Specifically, the October 2002 VA examination 
report reflects that the right fifth toe had healed.  The 
medical evidence reflects no continuing scar residual or 
tenderness of the right fifth toe.  What the medical evidence 
does show is that the veteran suffers from a history of 
chronic pain, tenderness and stiffness associated with his 
right fifth toe.  For these reasons, the Board finds that the 
veteran's history of chronic pain is more analogous to a foot 
injury as contemplated by Diagnostic Code 5284.  38 C.F.R. § 
4.71a; Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).   


Under Diagnostic Code 5284, a 10 percent rating is 
appropriate for "moderate" foot injuries, a 20 percent rating 
is appropriate if such foot injuries are "moderately severe," 
and a 30 percent rating is available for "severe" foot 
injuries.  In this case a moderate foot injury has been 
demonstrated.
 
Examining the evidence in this case, the Board finds that, 
considering the factors set forth in DeLuca and the veteran's 
highly credible statements the veteran should be afforded a 
10 percent disability rating.  Specifically, the veteran 
notes weakness, stiffness, swelling and lack of endurance of 
his right foot.  There is also a history of chronic pain.  
The veteran underwent a surgical procedure on his right fifth 
toe at a VAMC in December 1993.  The veteran was also treated 
by private doctors following the surgery due to complaints of 
pain.  The veteran was later afforded a VA examination and 
electromyogram (EMG) in October 2002.  The VA examination 
report shows that the right fifth toe lacks full mobility due 
to the 1993 surgery.  The EMG, however, was discontinued, as 
the veteran could not tolerate the pain associated with the 
test.  Thus, the Board finds that the evidence supports a 10 
percent rating for the disability.  38 C.F.R. § 4.3 (2003).

On the other hand, the Board finds that the veteran's overall 
disability picture does not warrant a further increase beyond 
the 10 percent rating.  The October 2002 VA examination shows 
the veteran as having normal posture and normal gait.  It 
also shows that there was no tenderness, swelling or sural 
nerve damage of the right fifth toe.  Given these findings, 
the Board is of the opinion that the veteran's disability 
does not reach the 20 percent level.  38 C.F.R. § 4.7 (2003). 

ORDER

A 10 percent disability rating for shaved corn on right fifth 
toe is granted, subject to the law and regulations governing 
the payment of compensation benefits.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



